Citation Nr: 1633382	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  09-01 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for memory loss and blackouts.

2. Entitlement to an evaluation in excess of 10 percent for headaches with visual aura due to traumatic brain injury (TBI).

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  It was previously before the Board in November 2012 and February 2015.

In February 2015, the Board referred the raised issues of entitlement to service connection for neck and back disorders to the Agency of Original Jurisdiction (AOJ).  There is no indication the AOJ has developed these claims, therefore the Board must re-refer them.  38 C.F.R. § 19.9(b) (2015)

The issues of service connection for memory loss and blackouts and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to January 22, 2009, the Veteran's headaches resulted in attacks occurring on average once in two months over the last several months.

2. As of January 22, 2009, the headaches resulted in attacks occurring on average once a month over the last several months.


CONCLUSIONS OF LAW

1. Prior to January 22, 2009, the criteria for a disability rating in excess of 10 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).

2. As of January 22, 2009, the criteria for a 30 percent disability rating for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements have been met with regard to the Veteran's appeal.  A December 2008 letter notified the Veteran of the information needed to substantiate and complete his claim for an increased disability rating, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of this issue, the notice was timely.  The VCAA requires notice of the type of evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment for increased rating claims.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The December 2008 letter complied with these notice requirements.

Regarding the duty to assist, the Veteran's VA and private treatment records have been secured, as have his Social Security Administration (SSA) records.  The Veteran has not identified any additional records that could be used to support his claim for an increased rating.

The Veteran was provided VA examinations in connection with his claim.  The Board finds the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.  The Board finds that the most recent June 2015 examination substantially complied with the remand directives, and the duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The Veteran's headaches have been rated as 10 percent disabling under Diagnostic Code 8199-8100.  38 C.F.R. § 4.124a, Diagnostic Code 8045-8100 (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.

Under DC 8045, which provides disability rating for residuals of TBI, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  However, here the only service-connected residual in appellate status that is being adjudicated at this time is the Veteran's headaches.

Diagnostic Code 8100 provides that migraine headaches with characteristic prostrating attacks averaging once in two months over the last several months are rated as 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months are rated as 30 percent disabling.  Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation, which is also the maximum evaluation available under this Diagnostic Code.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

On March 2008 VA eye examination, the Veteran reported intermittent episodes of headaches associated with blurry vision that occur randomly, and sometimes cause loss of central vision.  The diagnosis was migraines with visual aura per history.  On March 2008 VA neurological examination, the Veteran stated he had severe headaches every one-and-a-half to six months where his whole head hurts for two hours.  He reported the headaches were preceded by 30 minutes of blurred vision and at times further decrease in vision where he had to sit down.  He stated that during a headache he had to lie down and go into a dark room.  He reported pain of ten out of ten during a headache, which was constant and sharp in nature.  He stated that during a severe headache he had occasional nausea but no vomiting.  He also reported experiencing several stress headaches "off and on."  The diagnosis was mild chronic recurrent tension headaches and vascular headaches by history.

On January 2009 VA eye examination, the Veteran reported an increase in the frequency and severity of his headaches, and stated the blurred vision and restricted eyesight continued during headaches.  The diagnosis of migraines with visual aura was continued.  During a January 2009 VA neurological disorders examination, the Veteran reported having more frequent sharp, continuous headaches on average a few times a week since May 2008.  He stated the headaches lasted approximately three hours and were mostly on the back of the head and the left side.  He reported having nausea along with the headaches "on and off," but denied other symptoms such as photophobia, vomiting, or blurred vision.  He denied any specific precipitating factors or auras, and stated the headaches were mostly related to tension and stress.  The Veteran also reported experiencing severe migraine headaches on average once a month, the last of which occurred "a few months ago."  He described the headaches as very sharp and excruciating in nature, occurring mostly in the left temporal area and sometimes all over the head, and stated they lasted one to two hours.  He stated the headaches were associated with nausea, blurring vision, and photophobia, as well as occasional vomiting.  He reported aura-like symptoms before the onset of the headaches, mostly in the form of visual spots.  He denied precipitating factors, recent head injury, stroke, seizure, or brain surgeries.  The Veteran stated he was able to do his daily routine, simple activities, and duties of his usual occupation.  He reported he worked in a warehouse for 30 years but had not worked since 2006.  He denied major incapacitating episodes or flare-ups.  The diagnosis was residual recurrent chronic tension and vascular headaches that did not prevent him from doing his daily routine activities and usual duties of sedentary jobs.

On May 2009 VA TBI examination, the Veteran reported recurrent headaches three to four times per month with associated photophobia.  The Veteran reported that he was "blind" for up to 30 minutes during the headaches, at which point he could not see anything out of either eye.  He described these episodes of blindness as rare.  He denied associated phonophobia, paresis, or other paresthesias during a headache, but did report that he developed nausea prior to the headaches and had occasional vomiting.  He described the headache pain as sharp, lasting two hours to three days, and a four or five on a pain scale of ten.  He reported that the pain occurred in the left posterior occipital portion of his head.  

On April 2010 VA TBI examination, the examiner noted the Veteran had chronic daily headaches that were nonspecific and diagnosed as left occipital neuralgia.  The Veteran reported similar symptoms to the prior examination, but stated he experienced headaches two to three times per week, which lasted one to eight hours.

On June 2015 VA headaches examination, the Veteran was noted to have chronic tension headaches.  The Veteran reported constant head pain that worsened with physical activity.  He had nausea, vomiting, and changes in vision with the headaches.  He indicated the head pain lasted more than two days and was on both sides of the head.  The examiner noted the Veteran did not have characteristic prostrating attacks of migraine headache pain or non-migraine headache pain.

On review of the record, the Board finds that the disability picture presented by the Veteran's headaches shows no more than a 10 percent disability rating prior to January 22, 2009, but that as of January 22, 2009, a higher 30 percent disability rating is warranted.  Prior to the January 22, 2009 VA examination, the Veteran reported his headaches occurred every one-and-a-half to six months.  But since that examination, the Veteran reported they occurred on average at least once a month.

There is no evidence that a rating higher than 30 percent is warranted, as there is no evidence of headaches productive of severe economic inadaptability.  The Board notes that the term "severe economic inadaptability" is not defined in VA law.  The Court has held that it must also be considered whether the disability was capable of producing severe economic inadaptability, regardless of whether the condition was actually causing such inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 44  (2004).  In addition, VA conceded that the words "productive of" could be read to mean either "producing" or "capable of producing."  Id., at 446-47.

Here, the Board observes that the Veteran had not worked since 2006, so prior to the beginning of the appellate period.  He did not submit any evidence showing that he lost any job, or was ever in jeopardy of losing a job, due to excessive use of leave related to his headaches.  Further, the examiners noted that headaches did not prevent the Veteran from performing his usual daily activities.  Based on the foregoing, the Board finds that this evidence does not show that at any time during the appellate period, a headache disability alone caused significant interference with the Veteran's employment or that it was productive of severe economic inadaptability at any time during the appeal.  The preponderance of the evidence does not show that a higher rating is warranted prior to January 22, 2009.  However, as of January 22, 2009, the Board finds that the Veteran's headaches occurred on average once a month and met the criteria for a 30 percent disability rating.  This findings are based on review of all the medical and lay evidence of record.

Accordingly, the Board finds that entitlement to a disability rating in excess of 10 percent for headaches is not warranted prior to January 22, 2009.  But as of January 22, 2009, a higher 30 percent rating is warranted.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's headaches under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's headache symptomatology to the applicable criteria, the Board finds that the degrees of disability shown is encompassed by the rating schedule.  The Veteran's headaches have resulted in head pain and some associated symptomatology, such as nausea.  The symptomatology and effects on daily living are contemplated by the rating criteria and do not present an exceptional disability picture. That is, the Board finds that the headache disability is manifested by symptoms and effects on employability which are reflected in the rating criteria.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the rating for headaches is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Prior to January 22, 2009, a disability rating in excess of 10 percent for headaches is denied.

Since January 22, 2009, a 30 percent disability rating for headaches is granted.



REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Veteran underwent new VA examinations in June 2015 and November 2015 pursuant to a Board remand.  After review of the examination reports, the Board finds that an additional VA examination should be obtained.  During the June 2015 VA examination, the examiner noted the Veteran's psychiatric disorders included symptoms of mild memory loss.  However, the examiner did not provide an opinion regarding the etiology of the Veteran's reported blackouts.  During a November 2015 VA examination, the examiner noted the Veteran's reported memory dysfunction was actually normal behavior.  However, when asked whether the Veteran had memory loss due to a head injury during service, the examiner noted the question was referred to a medical physician.  There is no indication an opinion was provided by a medical physician.  Therefore, the Board finds that the examinations provided are inadequate because they are incomplete.  See 38 C.F.R. § 3.310; see also Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).  For this reason, the Board directs an additional examination be provided.

The matter of entitlement to a TDIU rating is inextricably intertwined with the other issue on appeal, as the Veteran does not meet the schedular criteria for TDIU based on his currently-service-connected disabilities.  Therefore, consideration of the TDIU claim must be deferred pending the resolution (development and readjudication) of the service connection claim.
 
Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the memory loss or blackouts on appeal; this specifically includes treatment records from the VA Medical Center in Saginaw, Michigan from June 2015 to the present.

2. After completing directive (1), the AOJ should schedule the Veteran for a VA examination by an appropriate physician  to determine the nature, extent and etiology of any current memory loss or blackouts.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has current memory loss or blackouts related to service, to include to his confirmed head injury?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has current memory loss or blackouts that are proximately due to his service-connected headaches or PTSD?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has current memory loss or blackouts that has been aggravated by his service-connected headaches or PTSD?

Detailed reasons for all opinions should be provided.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claims on appeal for service connection for memory loss or blackouts and for entitlement to TDIU.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


